Chad C. Rasmussen (13847)
2230 N. Univ. Pkwy., Ste. 7E
Provo, UT 84604
Phone: 801-747-9529
Fax: 801-384-0519
E-mail: chad@AlpinaLegal.com

Attorney for Defendant

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH CENTRAL DIVISION
                   351 South West Temple, Salt Lake City, UT 84101 - (801) 524-6100



 FRANCISCO RODRIGUEZ, individually                    DEFENDANT’S MOTION TO DISMISS
 and on behalf of others similarly situated,          OR, ALTERNATIVELY, FOR SUMMARY
                                                       JUDGMENT AND MEMORANDUM IN
                Plaintiff,                                       SUPPORT

        v.                                                  Case No. 2:20-CV-00120-JNP-DBP

 CASCADE COLLECTIONS LLC,                                   Judge: JILL N. PARRISH
                                                            Magistrate Judge: DUSTIN B. PEAD
                Defendant.


       Defendant, by and through counsel Chad C. Rasmussen of Alpina Legal, pursuant to Dist.

Utah Local Rules 7-1 and 56-1 and Rules 7, 12, and 56 Fed. R. Civ. P., moves this Court for an

order dismissing this case or, alternatively, entry of judgment in its favor and dismissing this

case with prejudice. This Motion is based upon the following grounds:

                             INTRODUCTION AND RELIEF SOUGHT

       Pursuant to Rules 7-1(a)(1)(A) and 56-1(b)(1) DUCivR, Defendant provides the

following statement of the precise relief sought and the specific grounds for this Motion.

Defendant is bringing this Motion to dispose of this case. Under Rule 12 Fed. R. Civ. P., this

Motion is brought because Plaintiff does not have standing to bring this case and this Court lacks



                                                  1
subject matter jurisdiction, which requires this Court to dismiss this case. Alternatively,

judgment should be entered in favor of Defendant as a matter of law. As alleged in the

Complaint, this case is based solely upon the language included in a single letter that was sent to

Plaintiff by Defendant. Defendant is also seeking to certify a class based on upon the same

language that was sent in letters to members of the putative class. Plaintiff’s only cause of action

pleaded in the Complaint stems from the alleged violation of 11 U.S.C. § 1692g(a) of the Fair

Debt Collection Practices Act (“FDCPA”) because the language in the letter allegedly illegally

limits the methods for Plaintiff to contact Defendant. Plaintiff’s claim is based on a manifest

hyper-technical procedural violation of the FDCPA. However, Plaintiff lacks standing, which

precludes this Court from having subject matter jurisdiction over this case. This mandates that

the Court dismiss this case. Alternatively, summary judgment is sought 1) ruling that this cause

of action fails as a matter of law because there is no violation of the FDCPA, which means

Plaintiff’s claims fail and 2) even if a violation exists, then the bona fide error defense of 11

U.S.C. § 1692k(c) of the FDCPA results in no liability as a matter of law and, accordingly, this

case should be dismissed with prejudice based on merits of the case after applying the law to the

undisputed facts.

        STATEMENT OF RELEVANT AND UNDISPUTED MATERIAL FACTS

       Pursuant to Rule 7-1(a)(1)(B) DUCivR, below are relevant facts related to the issue of

subject matter jurisdiction. Pursuant to Rule 56-1(b)(3) DUCivR, Defendant also provides this

concise statement of undisputed material facts that entitle it to judgment as a matter of law.

   1. The letter (“Letter”) that forms the only basis for the claims brought in this case was not

       attached to the Complaint.



                                                  2
2. The Letter was sent to Plaintiff by Defendant on or about April 26, 2019. See Complaint,

   ¶ 21.

3. Plaintiff’s Complaint claims that the following language contained in the Letter is a

   violation of the FDCPA: “If you dispute the validity of this debt or any part of it, you

   must notify us either by writing to Cascade Collections, LLC, P.O. Box 970547, Orem,

   UT 84097, or by calling toll-free 855-978-7184 or locally (801) 900-3328 within thirty

   (30) days of the date of this letter; otherwise we will consider this debt to be valid and

   proceed accordingly.” (Referred to hereafter as the “Language”). See Complaint, ¶ 26.

4. Plaintiff’s Complaint does not allege that the Letter’s statement of the Amount Due is

   violative of the FDCPA; in fact the Complaint is silent on anything related to any amount

   owing.

5. Plaintiff’s Complaint does not allege that the Letter contradicts any relevant time periods

   in violation of the FDCPA; in fact the Complaint is silent on anything related to any time

   period.

6. After receiving the Letter, Plaintiff read the Letter. See Deposition of Plaintiff Francisco

   Rodriguez (attached to the Appendix filed herewith as Exhibit “B”), p. 64, LL. 16, 17; p.

   68, LL. 3–9; p. 70, LL. 18–20.

7. Plaintiff’s Complaint does not allege that he ever attempted to contact Defendant in order

   to dispute the debt, whether by telephone, in writing via the mail, or in any other way.

8. In fact, after receiving the Letter, Plaintiff called Defendant by calling the two numbers

   provided in the above Language. See Appendix - Exhibit “B,” p. 35, LL. 3–9; p. 64, L.

   23–p. 66, L. 7; p. 68, LL. 3–9; p. 70, L. 22.



                                             3
9. Plaintiff called Defendant because he wanted to prevent Defendant from garnishing his

   wages since Defendant had done that before and “caused [him] terrible hardships.” See

   Appendix - Exhibit “B,” p. 66, LL. 8–17.

10. When Plaintiff got the letter, the only thing he feared was getting his wages garnished by

   Defendant. See Appendix - Exhibit “B,” p. 68, L. 10–p. 69, L. 5; p. 79, LL. 1–7.

11. Plaintiff did not fear that he would not be able to contact Defendant in a way other than

   provided in the Letter’s Language, that he would run out of time to contact Defendant, or

   that he did not know what amount the alleged debt was for. See Appendix - Exhibit “B,”

   p. 68, L. 10–p. 69, L. 5; p. 79, LL. 1–7.

12. Plaintiff never attempted to contact Defendant in any way other than by phone after

   receiving the Letter. See Appendix - Exhibit “B,” p. 69, L. 13–p. 70, L. 9; p. 76, LL. 4–9.

13. Despite having read the Letter, Plaintiff believes that the Letter did not provide him a

   way to send something in writing to Defendant in order to dispute the debt. See Appendix

   - Exhibit “B,” p. 69, L. 24–p. 70, L. 17.

14. Plaintiff believes that his claim is about there not being an adequate way to communicate

   with Defendant. See Appendix - Exhibit “B,” p. 70, L. 23–p. 71, L. 23.

15. Plaintiff thinks an adequate way to contact Defendant includes an address to which to

   mail correspondence. See Appendix - Exhibit “B,” p. 72, LL. 5–7; p. 74, L. 14–p. 75, L.

   12.

16. The Language of the Letter provides an address to which to send a dispute to Defendant.

   See Letter (Doc. 16-4 or Doc. 17-3).

17. Despite having read the Letter, Plaintiff thought the PO Box provided in the Letter was



                                               4
    only for payments and not disputes even though the Letter said “If you dispute the

    validity… to send it there.” See Appendix - Exhibit “B,” p. 74, L. 24–p. 75, L. 9.

18. Plaintiff found out he had a claim a few months after he received the Letter after talking

    to his attorney. See Appendix - Exhibit “B,” p. 72, L. 25–p. 73, L. 22.

19. Plaintiff has received letters from other debt collectors before. See Appendix - Exhibit

    “B,” p. 66, LL. 10–14.

20. When Plaintiff tried to dispute debts from the letters received from other debt collectors

    he called them on the phone to do it. See Appendix - Exhibit “B,” p. 76, L. 20–p. 78, L.

    25.

21. Plaintiff “just think[s] it’s easier to call on the phone and, you know, try to settle

    something over the phone than go in person” when trying to dispute a debt to a debt

    collector. See Appendix - Exhibit “B,” p. 78, LL. 19–21.

22. Plaintiff has a tenth grade education. See Appendix - Exhibit “B,” p. 9, LL. 11, 12.

23. Plaintiff fits the profile of a least-sophisticated consumer. See Appendix - Exhibit “B,” p.

    9, LL. 11, 12.

24. Plaintiff can read and write. See Appendix - Exhibit “B,” p. 9, LL. 13, 14.

25. Plaintiff does not use facsimile much for himself. See Appendix - Exhibit “B,” p. 16, L.

    24–p. 17, L. 7.

26. Plaintiff cannot communicate via morse code, smoke signals, or sign language. See

    Appendix - Exhibit “B,” p. 17, LL. 13–20.

27. Plaintiff cannot remember the last time he used facsimile for personal stuff. See

    Appendix - Exhibit “B,” p. 16, L. 24–p. 17, L. 7.



                                               5
28. Plaintiff cannot recall choosing to write something to someone instead of calling on the

   phone, but it would have been years ago. See Appendix - Exhibit “B,” p. 19, L. 22–p. 20,

   L. 4.

29. Plaintiff cannot recall choosing to go talk to someone in person by getting in his car and

   driving to them instead of calling on the phone. See Appendix - Exhibit “B,” p. 20, L. 5–

   10.

30. Plaintiff has not suffered any actual damages or injuries as a result of receiving the Letter.

   Plaintiff Francisco Rodriguez’s amended Responses to Defendant Cascade Collections

   LLC’s Discovery Requests, Set One (attached to the Appendix filed herewith as Exhibit

   “D”), Responses to Request for Admission Nos. 1 and 2.

31. Defendant had no intention of violating any provision of the FDCPA when it sent the

   Letter to Plaintiff. Declaration of Tucker Morris (attached to the Appendix filed herewith

   as Exhibit “A”), ¶ 24.

32. Since its inception, Defendant has used form letters that were drafted by its legal counsel.

   See Appendix - Exhibit “A,” ¶ 18.

33. From its inception, Defendant has strived to be compliant with the FDCPA in all aspects

   of its collection attempts. See Appendix - Exhibit “A,” ¶¶ 19–23.

34. Defendant’s intention regarding the Language was to provide both written and oral ways

   Plaintiff could communicate with it. See Appendix - Exhibit “A,” ¶¶ 25, 26.

35. Defendant believes it did not commit any errors or make any violations of the FDCPA,

   but if the FDCPA was violated, Defendant believes that it was due to an innocent mistake

   on its part in sending out the letter that included the language in question without



                                              6
   catching the allegedly offending language before sending the letter in the mail. See

   Appendix - Exhibit “A,” ¶ 27.

36. If a violation of the FDCPA occurred, Defendant erred in its reliance upon its attorney

   and, through its then office manager Diana Tartaglia, erred in generating and sending a

   letter based upon a template that contained language that allegedly violated the FDCPA,

   wherein the semantics of the sentence informing account debtors how they may contact

   Defendant to dispute their debt is implicated. Defendant did not specify every single

   possible way that an account debtor could possibly try communicate with it, for example,

   via smoke signals or sign language, but Defendant has accepted and honored all forms of

   communications by account debtors, whether in writing and emails, via facsimile,

   through a website contact, or orally, that constituted a dispute and that were effectively

   received by Defendant. See Appendix - Exhibit “A,” ¶¶ 27, 28.

37. Defendant has both written and unwritten procedures that it follows in order to avoid any

   mistakes that might result in a violation of the FDCPA and to make sure it complies with

   the FDCPA in creating form letters, generating letters based on those forms, and sending

   those letters to Account debtors. See Appendix - Exhibit “A,” ¶ 30.

38. Defendant’s procedures include the following:

       a. Defendant is not ignorant of the FDCPA and uses the services of an attorney to

           assist in providing templates for letters and other forms that require particular

           language or must comply with any particular law, including the FDCPA. The

           attorney keeps monitors changes to the law or procedure, especially those

           pertaining to the FDCPA, and will revise or update Defendant’s forms when



                                             7
   prudent or advisable so as to not violate any law and to otherwise be in

   compliance with applicable law, and he has done so in the past. See Appendix -

   Exhibit “A,” ¶ 31.

b. Defendant relies upon the legal services of its attorney in examining the form

   templates and in his revisions. See Appendix - Exhibit “A,” ¶ 31.

c. Defendant reviews changes made to documents by its attorney and only uses them

   when it is believed that they are legally compliant. See Appendix - Exhibit “A,” ¶

   31.

d. Defendant has written procedures that address the generation and use of form

   letters, including the one in question. These procedures include “Account Import

   Procedure: How to import accounts into Simplicity” and “Importing Accounts

   from Creditors,” both of which are attached hereto. See Appendix - Exhibit “A,” ¶

   31.

e. These written procedures were in existence and in use at the time the letter was

   sent to Plaintiff by Defendant’s office manager. See Appendix - Exhibit “A,” ¶ 31.

f. These written procedures also address what to do when generating and sending

   letters. Specifically, the “Account Import Procedure: How to import accounts into

   Simplicity” procedure requires whoever is working the process to “Review the

   printed dunning letters” and the “Importing Accounts from Creditors,” which was

   created and used by Defendant’s then office manager and who created and sent

   the letter sent to Plaintiff, provides for whoever is working the process, after the

   letter is created, to “Edit as necessary (make sure looks good to go)” and to follow



                                     8
               the additional procedure to “ensure prior to [mail]ing: (1) Acct. # looks correct,

               (2) balance due is correct (3) info looks correct.” See Appendix - Exhibit “A,” ¶

               31.

   39. These are the procedures Defendant uses and feels are reasonably adapted to avoid

       making mistakes that might result in a violation of the FDCPA, including sending letters

       with language that might violate the FDCPA. See Appendix - Exhibit “A,” ¶ 32.

   40. Since its inception, Defendant has revised or otherwise modified the language of its form

       letter that is the subject of this lawsuit at least eight different times. These revisions were

       done for the primary purpose of attempting to make them compliant with the FDCPA.

       See Appendix - Exhibit “A,” ¶ 33.

   41. One prior instance of implementing these procedures includes one occasion where it was

       alleged that the language in a letter Defendant used violated the FDCPA based on the

       stated amount of the debt. At that time Defendant’s attonrey investigated the claim,

       reviewed the all the language used in Defendant’s form of the letter, and made revisions

       in the abundance of caution so as to avoid making possible errors in violation of the

       FDCPA. See Appendix - Exhibit “A,” ¶ 34.

   42. Within days of being served with process in this case, Defendant again amended the

       language in its form letters. See Appendix - Exhibit “A,” ¶ 35.

                                           ARGUMENT

       Pursuant to Rules 7-1(a)(1)(B) and 56-1(b)(4) DUCivR, Defendant provides the

following argument and authority in support of this Motion:

   A. STANDARD



                                                  9
Lack of Subject Matter Jurisdiction

       Courts are required to dismiss a case under Rule 12(b)(1) if the they lack jurisdictional

authority over the subject matter of the dispute. In all cases a plaintiff must have standing and a

live “case or controversy” subject to the federal court’s judicial power under Article III of the

Constitution must exist. See In re Schering Plough Corp. Intron/Temodar Consumer Class

Action, 678 F.3d 235, 243 (3rd Cir. 2012); Bateman v. City of West Bountiful, 89 F.3d 704, 706

(10th Cir. 1996); see also Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 194 L.Ed.2d 635 (2016).

Verifying its subject matter jurisdiction is this Court’s “first duty.” McCready v. White, 417 F.3d

700, 702 (7th Cir. 2005); see also Robey v. Shapiro, Marianos Cejda, L.L.C., 434 F.3d 1208,

1211 (10th Cir. 2006). Consequently, challenges to subject matter jurisdiction may be raised at

any time, by any party, or by the Court. See Arena v. Graybar Elec. Co., 669 F.3d 214, 223 (5th

Cir. 2012). When a defendant challenges subject matter jurisdiction, the plaintiff must bear the

burden of establishing jurisdiction. See Thomson v. Gaskill, 315 U.S. 442, 446, 62 S. Ct. 673, 86

L. Ed. 951 (1942).

Summary Judgment

       A motion for summary judgment should be granted if (1) there is no genuine dispute, (2)

as to any material fact, and (3) the moving party is entitled to judgment. See Beard v. Banks, 548

U.S. 5211, 126 S. Ct. 2572, 2578, 165 L. Ed. 2d 697 (2006). If a defendant is also moving for

summary judgment based on an affirmative defense, “[t]he defendant ... must demonstrate that

no disputed material fact exists regarding the affirmative defense asserted.” Hutchinson v. Pfeil,

105 F.3d 562, 564 (10th Cir.1997) One observer has noted, “when properly employed, the

motion operates to conserve the resources of the courts by eliminating trials that would serve no



                                                 10
purpose…” David A. Sonenschein, State of Mind and Credibility in the Summary Judgment

Context: A Better Approach, 78 Nw. U. L. Rev. 774, 774 (1984). Inferences in favor of the

nonmoving party should be weighed only after the court determines that a “clear choice of

inference actually exists.” Euromotion, Inc. v. BMW of North America, Inc., 136 F.3d 866, 872–

73 (1st Cir. 1998). A district court “should not indulge a nonmoving party’s inferences if they do

not ‘flow rationally from the underlying facts.’ ” Id. This reasoning is entirely logical and has

been adopted in the Tenth Circuit. See Thomas v. Salt Lake County, 584 F.3d 246, 254 (10th Cir.

2009) (noting that because at summary judgment the parties are beyond the pleading phase of

litigation, “a plaintiff’s version of the facts must find support in the record, and a court

should not adopt a version of the facts that no reasonable jury could believe” (bold emphasis

added)); see also Rice v. Office of Service Members’ Group Life Inx., 260 F.3d 1240, 1250 (10th

Cir. 2001) (affirming summary judgment in dispute regarding validity of change in life insurance

beneficiary designation and concluding “no reasonable jury would have concluded that Evans

exerted undue influence over decedent to cause him to make her the beneficiary” of contested

life insurance policy).

       Furthermore, despite Plaintiff’s having pleaded a class action, summary judgment is

proper even prior to resolution of the issue of class certification. See Panatronic USA v. AT&T

Corp., 287 F.3d 840 (9th Cir. 2002).

FDCPA Lawsuits

       When analyzing a claim under the FDCPA, the “overwhelming majority of Courts of

Appeals” have applied some form of the “least sophisticated consumer” standard. See Jensen v.

Pressler & Pressler, 791 F.3d 413, 419 n.3 (3d Cir. 2015). “The Tenth Circuit appears to have



                                                 11
never explicitly embraced-but certainly never disclaimed-the standard.” Id. In an unpublished

decision, the Tenth Circuit recognized that other circuits apply an objective standard when

analyzing FDCPA claims, “measured by how the ‘least sophisticated consumer' would interpret

the notice from the debt collector.” Ferree v. Marianos, No. 97-6061, 1997 WL 687693, at *1

(10th Cir. Nov. 3, 1997) (citation omitted); see also Fouts v. Express Recovery Servs., Inc., 602

Fed.Appx. 417, 421 (10th Cir. 2015) (applying the “least sophisticated consumer” standard).

Based on this guidance from the Tenth Circuit, this Court should apply the least sophisticated

consumer standard to Plaintiff’s claim. The inquiry under this standard is “how the least

sophisticated consumer—one not having the astuteness of a [lawyer] or even the sophistication

of the average, everyday, common consumer—understands the notice . . . she receives.” Ferree,

129 F.3d at *1 (quoting Russell v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir.1996)). “The basic

purpose of the least-sophisticated-consumer standard is to ensure that the FDCPA protects all

consumers, the gullible as well as the shrewd.” Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir.

1993).

         Moreover, violations of section 1692g of the FDCPA are treated as question of law and

based on whether they are misleading to the least sophisticated consumer. The U.S. Courts of

Appeal for the Second, Third, Sixth, Eighth, and Ninth Circuits conclude that the issue is a

question of law. Wilson v. Quadramed Corp., 225 F.3d 350, 353 n.2 (3d Cir. 2000) (noting that

the majority of courts that considered the question of whether language in a collection letter

contradicts or overshadows a required validation notice that informs debtors of their legal rights

has determined that whether the least sophisticated consumer would be misled by a collection

letter is a question of law); Terran v. Kaplan, 109 F.3d 1428, 1432 (9th Cir. 1997); see also Fed.



                                                12
Home Loan Mortgage Corp. v. Lamar, 503 F.3d 504, 508 n.2 (6th Cir. 2007) (citing Savage v.

Hatcher, 109 F. App'x 759, 762 (6th Cir. 2004)).

       Terran v. Kaplan is illustrative of this general consensus. In Terran, the U.S. Court of

Appeals for the Ninth Circuit noted that “the caselaw makes clear that the question [of] whether

language in a collection letter overshadows or contradicts the validation notice so as to confuse a

least sophisticated debtor is a question of law.” Terran v. Kaplan, 109 F.3d at 1432. Terran's

decision to treat this as a question of law was supported by the rationale behind the de novo

standard of review for contracts and other written instruments, such as trusts and collective

bargaining agreements. Id. The determination of whether language in a collection letter is

deceptive, the court reasoned, “does not turn on the credibility of extrinsic evidence.” Id. Rather,

just as in contract cases, the language of the collection letters themselves is undisputed; therefore

the court can analyze the language to determine if it comports with the FDCPA. Id. at 1431–32.

       Furthermore, a collection letter’s interpretation should be a question of law in § 1692e

cases when the letters speak for themselves. In Schweizer v. Trans Union Corp., 136 F.3d 233

(2d Cir. 1998), the debtor raised a claim under § 1692e(10), which prohibits the general use of

any “false representation or deceptive means” when collecting a debt. 15 U.S.C. § 1692e(10);

Schweizer, 136 F.3d at 235. In Schweizer, the debtor had received a collection letter for a debt of

$15 in an envelope labeled “ELECTRONICALLY TRANSMITTED BY LASON SYSTEMS,

INC. FOR PRIORITY POSTAL DELIVERY” and “Priority-Gram,” despite the fact that the

letter was delivered by mail. Id. at 236. The debtor alleged that this simulated a telegram and

created a false sense of urgency, in violation of § 1692e. Id. The district court entered summary

judgment for the debt collector. Id. On appeal, it was argued that the question of whether a



                                                 13
violation existed should have been sent to the jury; however, the Second Circuit rejected that

argument and declared that the question of deceptiveness was appropriate for summary

judgment, and affirmed the district court's order of summary judgment for the debt collector. Id.

at 238.

    B. THIS COURT LACKS JURISDICTION AND SHOULD DISMISS THIS CASE

          The U.S. Supreme Court established in Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016),

that a plaintiff must show by pleading an injury-in-fact in order to show standing, which is a

requirement for a court to have jurisdiction over a case. Spokeo dealt with another consumer

protection statute—the Fair Credit Reporting Act (“FCRA”)—in the context of a class action.

The plaintiff in Spokeo alleged that the defendant published false information about him on its

website. Id. The district court dismissed the plaintiff’s claim in “for lack of standing, but a panel

of the Ninth Circuit reversed.” Id. at 1544. The Supreme Court held that the Ninth Circuit’s

analysis was incomplete, despite finding that there was adequate allegation of injury-in-fact after

it ruled that “ ‘Spokeo violated his statutory rights, not just the statutory rights of other people,’

and, second, that ‘Robins’s personal interests in the handling of his credit information are

individualized rather than collective.’ ” Id. at 1544–45. The Supreme Court determined that the

Ninth Circuit failed to analyze both requirements for establishing standing based on injury-in-

fact, which are that the injury-in-fact must be both (1) concrete and (2) particularized. Id. at

1545. The Supreme Court held that the Ninth Circuit overlooked the “concreteness” requirement

and remanded based on that. Id. In providing guidance on remand, the Supreme Court stated that

the power of the judiciary “extends only to ‘Cases’ and “Controversies,’ Art. III, § 2. And ‘ “

‘[n]o principle is more fundamental to the judiciary’s proper role in our system of government



                                                  14
than the constitutional limitation of federal-court jurisdiction to actual cases or controversies.” ’ ”

Id. at 1547. “Standing to sue is a doctrine rooted in the traditional understanding of a case or

controversy.” Id. An “ ‘ irreducible constitutional minimum’ of standing consists of three

elements. [Citation omitted]. The plaintiff must have (1) suffered an injury-in-fact, (2) that is

fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed

by a favorable judicial decision.” Id. “To establish injury in fact, a plaintiff must show that he or

she suffered ‘an invasion of a legally protected interest’ that is ‘concrete and particularized’ and

‘actual or imminent, not conjectural or hypothetical.’ ” Id. at 1548.

        In elaborating on what a “particularized” injury is, the Spokeo Court stated a

particularized injury “ ‘must affect the plaintiff in a personal and individual way.’ ” Id.

“Particularization is necessary to establish injury in fact, but it is not sufficient. An injury in fact

must also be ‘concrete.’ ” Id. “A ‘concrete’ injury must be ‘de facto’; that is, it must actually

exist. [Citation omitted]. When we have used the adjective ‘concrete,’ we have meant to convey

the usual meaning of the term – ‘real,’ and not ‘abstract.’ ” Id. (bold emphasis added).

        Given that the alleged violation was statutory in Spokeo, the Court explained that “Article

III standing requires a concrete injury even in the context of a statutory violation. For that reason,

Robins could not, for example, allege a bare procedural violation, divorced from any

concrete harm, and satisfy the injury-in-fact requirement of Article III. See Summers, 555

U.S. at 496, 129 S.Ct. 1142, 173 L.Ed.2d 1 (‘ [D]eprivation of a procedural right without some

concrete interest that is affected by the deprivation . . . is insufficient to create Article III

standing’ ).” Id. at 1549 (Bold emphasis added). In remanding, the Supreme Court ruled that

“Robins cannot satisfy the demands of Article III by alleging a bare procedural violation. A



                                                    15
violation of one of the FCRA's procedural requirements may result in no harm.” Id. at 1550

(Bold emphasis added).

       Since the Spokeo decision, other circuit courts of appeal have applied the holding and

reasoning to FDCPA cases, finding that the district court lacks jurisdiction over the case and,

therefore affirmed dismissal. One such case is the recent case of Casillas v. Madison Avenue

Assoc., Inc., 926 F.3d 329 (7th Cir. 2019). The Seventh Circuit affirmed the district court’s

dismissal of a class action based on a violation of § 1692g for failing to specify in the validation

notice that a dispute or request for original creditor information must be in writing. It stated in its

opening line: “The bottom line of our opinion can be succinctly stated: no harm, no foul.” Id. at

331. It summarized the facts of the case and how the debtor did not have standing:

                         [The debt collector] made a mistake. The Fair Debt Collection Practices
                 Act requires debt collectors to notify consumers about the process that the statute
                 provides for verifying a debt. [The debt collector] sent [the debtor] a debt-
                 collection letter that described the process, but it neglected to specify that she had
                 to communicate in writing to trigger the statutory protections. [the debtor] noticed
                 the omission and filed a class action against [the debt collector].
                         The only harm that [the debtor] claimed to have suffered, however, was
                 the receipt of an incomplete letter— and that is insufficient to establish federal
                 jurisdiction. As the Supreme Court emphasized in Spokeo, Inc. v. Robins, [the
                 debtor] cannot claim “a bare procedural violation, divorced from any concrete
                 harm, and satisfy the injury-in-fact requirement of Article III.” __ U.S. __, 136
                 S.Ct. 1540, 1549, 194 L.Ed.2d 635 (2016). Article III grants federal courts the
                 power to redress harms that defendants cause plaintiffs, not a freewheeling power
                 to hold defendants accountable for legal infractions. Because [the debt collector]’s
                 violation of the statute did not harm [the debtor], there is no injury for a federal
                 court to redress.

Id. at 331–32.

       The Casillas Court noted that the class representative did not allege that she tried to

dispute the debt, let alone try to dispute it orally, and that “[w]hen [she] received the incomplete

notice, she already knew that she would not dispute her debt.” Id. at 332, 334, 337. Casillas


                                                  16
began its legal analysis “by emphasizing a basic point: the fact that Congress has authorized a

plaintiff to sue a debt collector who ‘fails to comply with any requirement [of the Fair Debt

Collection Practices Act],’ 15 U.S.C. § 1692k(a), does not mean that Casillas has standing.”

Id. at 333 (Bold emphasis added). It stated that the debtor “cannot demonstrate standing simply

by pointing to [the debt collector]’s procedural violation. She must show that the violation

harmed or ‘presented an “appreciable risk of harm” to the underlying concrete interest that

Congress sought to protect.’ ” Id. Based on this, the Court affirmed the dismissal. Id. at 339. In

so ruling, the Court also stated in a footnote that the “unsophisticated consumer” standard “is a

rule for interpreting a debt-collection letter to determine whether it is misleading ... not a rule

permitting those who have not been injured to vindicate the rights of those who have.” Id. at n. 3.

       Another case is that of Hagy v. Demers & Adams, 882 F.3d 616 (6th Cir. 2018). Hagy

involved a claim alleging violations of the FDCPA based on a letter that failed to disclose that it

was a “communication ... from a debt collector.” Id. at 621–23. In analyzing the standing issue,

the Court stated, “In one sense, it seems easy to say that the [debtors] have standing to bring a

claim against [the debt collector] under the Act with respect to his June 30 letter. The complaint

makes allegations with respect to each element of the cause of action: (1) [the debt collector] sent

a letter to the [debtors] about a debt implicating a duty established by the Act; (2) the letter failed

to include the required disclosure; and (3) the [debtors] seek statutory damages. These kinds of

allegations usually eliminate any doubts about Article III standing and usually allow the parties

and the court to move on to the merits. But usually is not always.” Id. at 620–21. The Court

stated that this “leaves the possibility that Congress’s creation of a statutory injury and damages

suffices to satisfy Article III’s standing imperative. Congress created a cause of action— and



                                                  17
injury— that covers [the debt collector]’s failure to disclose in his June 30 letter ‘that the

communication [wa]s from a debt collector.’ 15 U.S.C. § 1692e(11). But it is not that simple, as

the Supreme Court recently established in Spokeo. To satisfy the injury in fact requirement, the

[the debtors] must point to some harm other than the fact of ‘a bare procedural violation.’

Spokeo, 136 S.Ct. at 1550. Not all procedural violations, not even all inaccuracies, cause real

harm.” Id. at 621. “What makes this case different is that [the debt collector] challenges

Congress’s authority to create this injury— to create an injury in fact that involves no harm of

any sort that could satisfy the injury-in-fact requirements of Article III.” Id. The Court stated that

“[a]t this point in the case, no one plausibly argues (or even alleges) that the [the debtors]

suffered an actual injury and damages from the letter.” Id. “[T]he [debtors] have not shown, in

truth have not even tried to show, that this failure to disclose caused them any actual harm

beyond that ‘bare procedural violation,’ ” and “[a]s [the debtors] argued in their briefs and as

they reiterated at oral argument, the letter was ‘hurtful’ only ‘because it did not provide the

[required] notice.’ [Citation omitted]. They do not say that the non-disclosure created a risk of

double payment, caused anxiety, or led to any other concrete harm.”1 Id. at 622. Based on this

the Court vacated the district court’s grant of summary judgment and ordered dismissal of the

case because the district court lacked subject matter jurisdiction.

        The case sub judice is very similar to the cases of Casillas and Hagy. Assuming,

arguendo, that Defendant violated the FDCPA based on the Language in the Letter, such

violation rises to the level of a “bare procedural violation” and Plaintiff has not and cannot show

any particularized or concrete injury-in-fact. In fact, Plaintiff’s deposition testimony reveals that

1
 Hagy also stated “We know of no circuit court decision since Spokeo that endorses an anything-hurts-so-long-as-
Congress-says-it-hurts theory of Article III injury.” Hagy, 882 F.3d at 622.


                                                       18
he did call the numbers listed in the letter. Moreover, there is no allegation in his Complaint that

Plaintiff attempted or desired to contact Defendant; and Plaintiff’s deposition testimony reveals

that he did not attempt to contact Defendant in response to the Letter in any way other than by

phone. As such, he did exactly what the Letter suggested to dispute the debt and he cannot show

how he has suffered any actual injury based on the Language.2

         For the foregoing reasons, this Court should find that Plaintiff does not have standing

because he has not suffered any injury-in-fact and, therefore, there is no case or controversy for

this Court to hear; therefore this case should be dismissed with prejudice for lack of subject

matter jurisdiction.

    C. ALTERNATIVELY JUDGMENT AS A MATTER OF LAW SHOULD BE
       ENTERED IN FAVOR OF DEFENDANT GIVEN THE UNDISPUTED FACTS
       AND APPLICABLE LAW

         If this Court determines that Plaintiff has standing and that it has jurisdiction over this

case, then it should find, as a matter of law, that judgment should be entered in favor of

Defendant because the undisputed facts show that Defendant is entitled to judgment as there is

no violation of the FDCPA in light of the applicable standards and law applied to the facts of this

case, but even if there is a violation, the bona fide error defense of the FDCPA is applicable.

There is no violation given the least-sophisticated consumer standard

    i.       Actionable FDCPA violations must confuse the least sophisticated consumer

         In order to prevail under 15 U.S.C. § 1692e, a consumer must show both that a false

statement was made in a letter and that the least sophisticated consumer would be confused or

misled by the statement in the letter. Wahl v Midland Credit Mgmt., 556 F3d 643 (7th Cir. 2009).

2
 Plaintiff has also admitted through discovery that he has suffered no actual damages in this case. See Appendix -
Exhibit “D,” Responses to Requests for Admission Nos. 1 and 2.


                                                         19
In Wahl, a debt collector sent some demand letters to a consumer debtor stating amounts were

due. Id. at 644. The amounts stated in the letters were different because interest was accruing. Id.

The letters referred to “principal balance” amounts that actually included interest and late fees.

Id. The consumer debtor filed a putative class action claiming violations of the FDCPA. Id. at

645. The consumer debtor claimed that the stated “principal balance” was false because it

included more than just principal. Id. The trial court granted summary judgment to the debt

collector “because, regardless of the nature and amount of the debt owed to BP, Midland

accurately stated the amount it was.” Id. On appeal the Seventh Circuit agreed. Id. On appeal the

Court stated that the consumer debtor’s “claim is dead in the water,” is “hypertechnical at best

[and] is flawed from beginning to end.” Id. The Court stated that “If a statement would not

mislead the unsophisticated consumer, it does not violate the FDCP even if it is false in some

technical sense.” Id. at 645–46. The Court held that “[The consumer debtor] can’t win simply by

showing that [the debt collector]’s use of the term ‘principal balance’ is false in a technical

sense; she has to show that it would mislead the unsophisticated consumer.” Id. at 646. In sum,

“[the consumer debtor]’s argument rests on empty semantics.” Id. at 647.

       Another case standing for this confusion requirement is Meininger v GC Servs. Ltd.

P'ship (In re Hathcock), 437 B.R. 696 (M.D. Fla. 2010). In Meininger, the language at issue was

“ ‘[u]nless you within thirty (30) days after your receipt of GC Services’ initial written notice to

you concerning this debt, dispute the validity of the debt, or any portion thereof, the debt will be

assumed to be valid by GC Services.’ ” Id. at 702 (original emphasis provided). Based on this

language, “three FDCPA violations” were alleged, including “First, that the Collection Letter did

not include a Validation Notice in the form required by section 1692g; second, that through the



                                                 20
Collection Letter, GC Services engaged in conduct ‘the natural consequence of which is to

harass, oppress or abuse any person in connection with the collection of a debt,’ in violation of

section 1692d; and third, that GC Services violated sections 1692e(2)(a) and (10) because the

Collection Letter states the name ‘Capital One’ more often than it states the name ‘GC Services.’

” Id. at 700. The defendants’ motions to dismiss were granted. In granting the motions and

finding the language in question did not violate the FDCPA, the court disposed of the 1692g

claim that use of the word “initial” violated the FDCPA by stating:

               [The letter] merely reports that the account has not been paid, and requests that
               payment be made, without setting any time limits that might conflict with the
               statutory thirty day period to dispute the debt. Utilizing the least sophisticated
               consumer standard, this Court finds, as a matter of law, that a recipient of
               the Collection Letter would understand that the thirty day period to dispute
               the debt commenced upon receipt of the Collection Letter. The Court further
               finds that the use of the words “initial written notice” in the Validation Notice of
               the Collection Letter would not be confusing to the least-sophisticated consumer.

Id. at 703. As to the claim that the letter violated section 1692d, the court stated:

               Because the Court has found that the Collection Letter does not violate section
               1692g, the Court also finds that, using the least sophisticated consumer standard,
               the Collection Letter cannot, as a matter of law, be considered ‘conduct the natural
               consequence of which is to harass, oppress, or abuse any person in connection
               with the collection of a debt.” Thus, there has been no violation of section 1692d.

Id. Finally, as to the claim that the letter violated section 1692e, the court stated:

               Again utilizing the least-sophisticated consumer standard, the Court finds that the
               references to GC Services and Capital One in the Collection Letter are not
               confusing; the Collection Letter clearly states that the account has been placed
               with GC Services for collection. The Court also finds as a matter of law that the
               references to the names of GC Services and Capital One in the Collection Letter
               are not a false representation or a deceptive means.

Id. at 704.

        Furthermore, Plaintiff’s unpleaded claim that the Amount Due stated in letter is somehow



                                                  21
violative of the FDCPA fails as a matter of law.3 Plaintiff’s case law cited in his Motion for

Summary Judgment actually vindicates Defendant’s statement of the Amount Due. Specifically,

the Letter expressly states that the Amount Due “is the balance as of the date listed above.” This

absolutely satisfies the requirement of 11 U.S.C. § 1692g(a)(1). The remainder of this sentence

in the Letter clarifies that the Amount Due may or may not include amounts other than principal:

interest, accruing interest, costs, or other fees and, given that the letter will naturally arrive after

it was sent and therefore the Amount Due will be as of a date in the past, a directive to contact

Defendant in order to determine the balance in light of the additional amounts. Plaintiff cites to

the Second Circuit in Carlin, wherein the Court stated:

                 [A] statement is incomplete where, as here, it omits information allowing the least
                 sophisticated consumer to determine the minimum amount she owes at the time of
                 the notice, what she will need to pay to resolve the debt at any given moment in
                 the future, and an explanation of any fees and interest that will cause the balance
                 to increase.

Carlin v. Davidson Fink LLP, 852 F.3d 207, 2016 (2d Cir. 2017). The Letter does exactly what

Carlin requires: that it provides information to the debtor so that it can “resolve the debt at any

given moment in the future, and an explanation of any fees and interest that will cause the

balance to increase.”

        The foregoing cases are good law and show that, as a matter of law, there is no violation

of the FDCPA based on the Language. Just like in Wahl, Defendant has correctly stated the

Amount Due and correctly provided the amount due as of the date of the letter. Thus, there is no

violation when Defendant states the amount due as of the date of the letter and provides


3
  Defendant objects to Plaintiff’s attempt to adjudicate unpleaded claims, including this one. Defendant has filed a
Motion to Strike regarding these unpleaded claims in the abundance of caution. Nevertheless, Plaintiff cannot show
standing on this unpleaded claim either.


                                                         22
information to Plaintiff that the Second Circuit in Carlin stated should be provided. Moreover,

similar to Meininger, the least sophisticated consumer would know “that the thirty day period to

dispute the debt commenced upon receipt of the [] Letter.” Meininger, 437 B.R. at 703.

Furthermore, Plaintiff’s own conduct does not manifest any confusion because he actually

contacted Defendant via telephone because he was worried about a possible wage garnishment,

not because he was worried about the amount of the alleged debt or worried about how much

time he had to dispute the debt. Thus, any worry of Defendant was not the result of any technical

violation related to the Language in the Letter or statements regarding the Amount Due.

   ii.      FDCPA Violations must be material

         A violation of the FDCPA must also be material in order to be actionable, “as it is

subsumed within the ‘least sophisticated debtor’ standard.” Jensen v Pressler & Pressler, 791

F3d 413, 415 (3d Cir. 2015) (“Because we view the materiality requirement as a different way of

expressing the least sophisticated debtor standard, we are satisfied that adopting a materiality

requirement for claims brought under § 1692e is consistent with Congress’s intent in this regard.

Indeed, refusing to adopt this materiality requirement would be inconsistent with decades of our

own jurisprudence employing the least sophisticated debtor standard.” Id. at 421.). At issue in

Jensen was the debt collector’s issuance and use of a subpoena sent to a debtor that was required

to bear the name of the court clerk; however, the debt collector used the incorrect name of the

court clerk on the subpoena. Id. at 416. The debtor claimed that the debt collector’s issuance and

use of the subpoena with the incorrect name was “fraudulent” and violated section 1692e of the

FDCPA, and even filed a putative class action to enforce her claim. Id. The Court did not find

the misstatement at issue in the case material and, as such, affirmed the trial court’s grant of



                                                 23
summary judgment in favor of the debt collector. Id. at 415. In so holding, the Court stated that

the debtor “is obviously correct as a factual matter, insofar as using [the incorrect court clerk]’s

name is a ‘false representation’ in the most technical sense of the phrase.” Id. at 417. The Court

cited sister jurisdictions that have imposed materiality requirements for FDCPA violations. See

Hahn v. Triumph Partnerships LLC, 557 F.3d 755 (7th Cir. 2009); Elyazidi v. SunTrust Bank,

780 F.3d 227, 234 (4th Cir. 2015); Donohue v. Quick Collect, Inc., 592 F.3d 1027, (9th Cir.

2010); Miller v. Javitch, Block & Rathbone, 561 F.3d 588, 596 (6th Cir. 2009). In following suit

of these other jurisdictions, the Court stated that “ a false statement is only actionable under the

FDCPA if it has the potential to affect the decision-making process of the least sophisticated

debtor; in other words, it must be material when viewed through the least sophisticated debtor's

eyes.” Id. at 421. “Thus, the materiality requirement, correctly applied, effectuates the purpose of

the FDCPA by precluding only claims based on hypertechnical misstatements under § 1692e that

would not affect the actions of even the least sophisticated debtor.” Id. at 422.

       Moreover, providing information does not violate the FDCPA. Shimek v. Weissman,

Nowack, Curry & Wilco, P.C., 323 F.Supp.2d 1344, (N.D. Ga. 2003). In Shimek, the debt

collector sent the 1692g notice to a homeowner, and in such notice stated that it had filed a lien

against the homeowner’s house. Id. at 1346. The homeowner brought suit, alleging the “[debt

collector]’s practice of filing the liens prior to or contemporaneously with sending the letters

violates the FDCPA,” including sections 1692e and 1692g. Id. As to the claim for violation of

1692g, the court stated “In the absence of any express conflict between the lien language and the

validation notice, the Court has found nothing in the letter that would mislead the least

sophisticated consumer into believing that she had less than 30 days to dispute the debt.” Id. at



                                                 24
1349. “Accordingly, because the Court has found that even the least sophisticated consumer

would not be mislead [sic] about her right to dispute the debt, the Court concludes that

Defendant did not violate Section 1692g(a) of the FDCPA.” Id. at 1350. As to the claim for

violation of 1692e, the homeowner “allege[d] that inclusion of the lien language also constitutes

a deceptive means to collect a debt.” Id. at 1350. “For the same reasons set forth in connection

with Plaintiffs' overshadowing claim [1692g], the Court concludes that the lien language in

Defendant's letter merely provided information and was not designed to mislead or deceive

even the least sophisticated consumer as to his or her right to dispute the debt.” Id. (Bold

emphasis added). Based on this the trial granted the debt collector’s motion for summary

judgment as to these claims. Id. “1692g(a)(3) permits consumers to dispute the validity of a debt

orally, and it does not impose a writing requirement.” Clark v Absolute Collection Serv., 741 F3d

487, 491 (4th Cir. 2014).

          Here Plaintiff’s conduct manifests that the alleged violation in the Complaint is not

material. Specifically, Plaintiff chose to contact Defendant via telephone because he wanted to

do that and because it was the easiest way to contact Defendant. Thus, the Language’s reference

to other means can’t be considered material. Furthermore, Plaintiff also contacted Defendant

right after he received the letter because he was worried about getting garnishments. Thus, any

violations, whether alleged by Plaintiff or not alleged, are not material because Plaintiff was not

even worried or confused by such violations. Lastly, Plaintiff’s failure to plead two of his claims

identified in this Motion for Summary Judgment also manifest that they are not material.

   iii.      The least sophisticated consumer would not be misled or confused in this case




                                                   25
         In the case sub judice, the least sophisticated consumer would actually do what the

Language in the Letter provides: call one of the numbers. In the Third Circuit, when dealing with

a letter that merely stated that a dispute could be made orally when it is required to be done in

writing to be legally effective, “it appears more likely that the ‘least sophisticated debtor’

would take the easier—but legally ineffective—-alternative of making a toll-free telephone

call to dispute the debt instead of going to the trouble of drafting and then mailing a

written dispute.”4 Caprio v Healthcare Revenue Recovery Group, LLC, 709 F.3d 142, 152 (3d

Cir. 2013) (bold emphasis added).

         Not only does the Letter provide a means to dispute the debt orally, which the Third

Circuit states is the way the least sophisticated consumer would choose, but it also provides a

written way to dispute the debt. As such, the least sophisticated would not be misled or confused

or otherwise deceived when presented with two options to dispute the debt, one being oral and

the other being written. Furthermore, the Plaintiff in this case did exactly what the Third Circuit

stated, which was making a telephone call and even testified himself that he has always disputed

debts by making a phone call because that is easier to do than any other way. Lastly, given that

Plaintiff fits the profile of the least sophisticated consumer, he was clearly not confused, given

his conduct as testified in his deposition, regarding the manner to make a dispute, the time to

make a dispute, and the balance stated in the Letter. Rather, the only worry, or fear, Plaintiff had

was related to getting his wages garnished. If he were truly confused by anything else in the

Letter, that would cause some fear or worry as to what he could or should do and when.


4
 At the time of Caprio, in the Third Circuit, for a 1692g(a)(3) dispute to be effective, it was required to be in writing
and an oral dispute is ineffective; however, in February of this year such requirement was overturned in Riccio v.
Sentry Credit, Inc., 954 F.3d 582 (3d Cir. 2020).


                                                           26
   iv.      Requiring a dispute to be made in particular form is not a violation

         Assuming, arguendo, that the Letter and its Language mandates a particular form or

forms of dispute, such mandate is not a violation. “[A] requirement to dispute a debt in writing is

not a violation of § 1692(a)(3) [sic].” Jolly v Shapiro, 237 F Supp 2d 888, 895 (N.D. Ill. 2008);

see also Sturdevant v Thomas E. Jolas, P.C., 942 F Supp 426 (W.D. Wis. 1996) (“[R]equiring a

debtor to dispute the validity of a debt in writing does not violate § 1692g(a)(3).” Id. at 429.).

Additionally , “even if consumers may be entitled to dispute the debt by telephone, the statute

does not require the collection agency to give a telephone number to the consumer or otherwise

encourage such an inefficient and problematic practice. If Congress wished to require disclosure

of telephone numbers it could have easily added the requirement to its detailed instructions. It

did not.” Nasca v GC Servs. Ltd. P`shp, No. 01-CIV-10127, 2002 WL 31040647 (S.D. N.Y.

Sept. 12, 2002) (unpublished). Finally, “[t]he plain meaning of § 1692g is that debtors can

trigger the rights under subsection (a)(3) by either an oral or written “dispute,” while debtors can

trigger the rights under subsections (a)(4) and (a)(5) only through written dispute.” Camacho v.

Bridgeport Fin., Inc., 430 F.3d 1078, 1081 (9th Cir. 2005). Therefore, when the Language in the

Letter provides for both written and oral disputes, it does not violate the FDCPA in that regard.

Even if there is a violation, the bona fide error defense absolves Defendant of liability

         In order to successfully assert this defense, Defendant must prove that the alleged

violation was “(1) unintentional, (2) a bona fide error, and (3) made despite ‘the maintenance of

procedures reasonably adapted to avoid’ the violation.” Johnson v Riddle, 305 F3d 1107, 1121

(10th Cir. 2002). Moreover, Defendant “need not employ a procedure that catches every error

before it is made, rather it must have reasonable procedures to prevent errors to succeed in its



                                                 27
defense.” Reed v AID Assocs., 573 F. Supp. 2d 1105, 1108 (S.D. Ind. 2008). Also, in the Tenth

Circuit, the bona fide error defense of 15 U.S.C. §1692k((c) can be applicable when a debt

collector has an erroneous belief that it can collect amounts not permitted by law. See Johnson v

Riddle, 305 F3d at 1121.

       In Abdollahzadeh v. Mandarich Law Group, L.L.P., 922 F.3d 810 (7th Cir. 2019), a debt

collector used the date of last attempted payment to calculate the statute of limitations. Id. at 812.

However, the last attempted payment did not clear and the date of the last successful payment

meant that the account was time-barred when the debt collector sued the debtor in state court. Id.

The Seventh Circuit upheld the district court decision granting summary judgment in favor of the

debt collector on the debtor’s FDCPA’s claims, concluding that the debt collector satisfied the

elements of a bona fide error defense. Id. The court concluded that the error was unintentional

despite that the fact that the debt collector opposed dismissal of the state court lawsuit after

learning that the debt was time-barred because the debt collector “determined that it had a good-

faith basis to oppose the dismissal motion.” Id. at 816. The court rejected the debtor’s argument

that the debt collector should not have relied on information provided by the creditor where the

creditor disclaimed the accuracy of the information provided about the debt, stating that “ ‘the

FDCPA does not require collectors to independently verify the validity of the debt to qualify for

the ‘bona fide error’ defense.’ ” Id. (quoting Hyman v. Tate, 362 F.3d 965, 968 (7th Cir. 2004)).

In affirming, the court concluded that the debt collector’s procedures were reasonably adapted to

avoid the error where: the debt collector relied on information provided by the creditor; account

data was automatically scrubbed for out-of-statute debt; the creditor provided an affidavit; and an

attorney examined the account to check for time-barred debt. Id. at 818 It stated as follows:



                                                  28
               The law firm relied on account information provided by its client. The account
               data was subjected to an automated scrub that culled out-of-statute debts, and
               CACH supplied an affidavit attesting that the information in its report was correct.
               Finally, a Mandarich attorney examined the account to check whether a collection
               action would fall outside the applicable limitations period. These procedures
               didn’t catch the mistake here, but “§ 1692k(c) does not require debt collectors to
               take every conceivable precaution to avoid errors; rather, it only requires
               reasonable precaution.”

Id.

       The case sub judice is an appropriate one for applying the bona fide error defense of §

1692k(c) of the FDCPA. Just like the debt collector in Abdollahzadeh, Defendant satisfies the

requirements for establishing a bona fide error. Specifically, Defendant had no intention of

committing a violation of the FDCPA, and its procedure of making changes to this letters and

reviewing them prior to sending them, together with having its attorney examine and revise the

form letters, manifest this intention of (1) trying to be compliant with the FDCPA and (2) not

violating the FDCPA. These facts also manifest that the error was truly bona fide. Finally, the

procedures, both written and unwritten, used by Defendant speak directly to what language is

used in the letters and, therefore, are reasonably adapted to avoid the alleged violation

complained of in the Complaint. Based on this, even if a violation of the FDCPA has occurred,

Defendant has a defense under 11 U.S.C. 1692k(c) and, as a matter of law, the Court should rule

in Defendant’s favor and dismiss this case with prejudice.

                                          CONCLUSION

       In conclusion, a review of the Complaint and the actual letter that is the subject of the

Complaint, together with the applicable law, shows that Plaintiff lacks standing, which prevents

this Court from having subject matter jurisdiction. This requires this Court to dismiss this case.

However, even if this Court finds that it does have jurisdiction over this case, as a matter of law,


                                                 29
and given the undisputed facts, no violation has been committed by Defendant, but even if

Defendant has committed a violation of the FDCPA, such violation is subject to the bona fide

error defense contained in the FDCPA, which means this Court can and should dismiss this case

with prejudice because Defendant has established this defense. For these reasons Plaintiff has not

Article III standing and, given the undisputed facts, as a matter of law this Court should dismiss

with prejudice this case.

       DATED this 31st day of July, 2020.

                                                     /s/ Chad C. Rasmussen
                                                     Chad C. Rasmussen
                                                     Attorney for Defendant




                                                30
                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 31st day of July, 2020, I sent a copy of this Motion by
electronic court filing notification, to the following:

David J. McGlothlin
KAZEROUNI LAW GROUP, APC
2633 E Indian School Road, Ste. 460
Phoenix, AZ 85016
(602) 900-1288
ryan@kazlg.com
david@kazlg.com

Theron D. Morrison
Cory Cottam
MORRISON LAW GROUP
290 25th St., Ste 102
Ogden, UT 84401
(801) 392-9324
therondmorrison@gmail.com
cory@morlg.com

                                                     /s/ Chad C. Rasmussen
                                                     Chad C. Rasmussen




                                                31
